Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                   No. 04-20-00549-CV

         IN THE INTEREST OF J.I.P., A.R.P., S.R.P., I.S.P., and F.A.P., Children

                From the 288th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018PA02732
                        Honorable Richard Garcia, Judge Presiding

      BEFORE JUSTICE RIOS, JUSTICE WATKINS, AND JUSTICE VALENZUELA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED April 7, 2021.


                                             _____________________________
                                             Lori I. Valenzuela, Justice